Citation Nr: 0204480	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  97-27 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $12,856.86, plus accrued 
interest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from September 1973 to July 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 decision by the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee), which 
denied the veteran's request for entitlement to waiver of 
overpayment in the amount of $12,856.86.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

During the course of his appeal the veteran raised the issue 
of the validity of his loan guaranty indebtedness.  

The Board remanded this case to the RO in March 2001 to 
determine: (1) whether the loan indebtedness is valid and 
enforceable against the veteran under the legal theory of 
indemnity, and if not, (2) whether the loan indebtedness is 
valid and enforceable against the appellant under the legal 
theory of subrogation. VA may seek reimbursement from an 
appellant-obligor under either theory.  38 C.F.R. § 36.4323 
(1996); Berotti v. West, 11 Vet. App. 193, 197-198 (1998).  

In July 2001 the Office of the Regional Counsel issued an 
opinion upholding the validity of the indebtedness under both 
a theory of indemnity as well as subrogation.  However, the 
Regional Counsel determined that VA is effectively barred 
from instituting a lawsuit to collect the debt because of the 
running of both the state's two year statute of limitations 
and the federal six year statute of limitations.  The RO 
notified the veteran of that decision by letter dated later 
that month.  The RO also issued a Supplemental Statement of 
the Case at that time, which listed the issue as validity of 
the existence of his loan guaranty indebtedness.  

The veteran filed a VA Form 9 in August 2001, in which he 
stated that he wanted to appeal all issues contained in the 
Statement of the Case and any Supplemental Statement of the 
Case.  This effectively constitutes a Notice of Disagreement 
on the issue of validity of the loan guaranty indebtedness.  
The veteran has not been provided a Statement of the Case 
addressing the issue.  In August 2001 the RO issued a 
Supplemental Statement of the Case, but it is limited to the 
issue of waiver of recovery of the loan guaranty 
indebtedness.  

In such cases, the appellate process has commenced and the 
veteran is entitled to a Statement of the Case on the issue.  
See Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 
12 Vet. App. 238 (1999).  

These issues are inextricably intertwined because the outcome 
of the validity claim may affect the merits and outcome of an 
adjudication of the waiver of recovery of the loan guaranty 
indebtedness claim.  Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were intended to preclude a remand in these circumstances.  
See 67 Fed. Reg. 3,099-3,016 (Jan 23, 2002) (to be codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).




The need for issuance of a Statement of the Case is such a 
matter.  See Manlincon v. Gober, 12 Vet. App. 238, 240 
(1999).  See Chairman's Memorandum No. 01-02-01 (January 29, 
2001).

The Board also notes that the evidence does not include a 
current Financial Status Report, VA Form 20-5655, on the 
issue of waiver of recovery of the loan guaranty 
indebtedness.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2001) and 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.321(a)).  On remand, the RO should 
consider whether any additional notification or development 
action is required under the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  38 C.F.R. § 3.159 (2002).  

Under the circumstances the case is REMANDED for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should provide the veteran a 
Statement of the Case on the issue of the 
validity of the loan guaranty 
indebtedness.  

3.  If the veteran timely perfects his 
appeal of the issue of the validity of 
his loan guaranty indebtedness, the RO 
should readjudicate that issue.  

If the RO finds that the loan guaranty 
indebtedness is valid, the RO should 
request the veteran to provide a current 
Financial Status Report, VA Form 20-5655, 
on the issue of waiver of recovery of the 
loan guaranty indebtedness.  Thereafter, 
the RO should review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
additional evidence added to the record.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
(38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)), are fully 
complied with and satisfied.  38 C.F.R. 
§ 3.159 (2002).  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should then readjudicate 
the issue of entitlement to waiver of 
recovery of loan guaranty indebtedness in 
the amount of $12,856.86, plus accrued 
interest.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC) as to all additional accumulated 
evidence.  The SSOC must contain notice of relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and applicable law and regulations pertinent to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


